UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1770


MELVIN L. CRAWLEY,

                Plaintiff - Appellant,

           v.

NORFOLK SOUTHERN CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:08-cv-00267-JCT)


Argued:   May 16, 2012                    Decided:   June 27, 2012


Before NIEMEYER and KEENAN, Circuit Judges, and Robert J.
CONRAD, Jr., Chief United States District Judge for the Western
District of North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED:    Lachlan William Smith, WIGGINS, CHILDS, QUINN &
PANTAZIS, PC, Birmingham, Alabama, for Appellant. James Stanton
Whitehead, SIDLEY & AUSTIN, LLP, Chicago, Illinois, for
Appellee.   ON BRIEF:    Timothy Earl Cupp, CUPP & CUPP, PC,
Harrisonburg, Virginia; Robert F. Childs, Jr., WIGGINS, CHILDS,
QUINN & PANTAZIS, PC, Birmingham, Alabama, for Appellant.
William B. Poff, WOODS, ROGERS & HAZELGROVE, PLC, Roanoke,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Melvin      Crawley,    an    African-American          executive       at    Norfolk

Southern          Corporation,       commenced        this     action        against     his

employer,         alleging   discrimination          and    retaliation       under     Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

and the Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981.

Crawley’s claims arise from Norfolk Southern’s disciplining him

for the manner in which he handled a Norfolk Southern employee’s

work-related injury.

       On    Norfolk      Southern’s        motion    for    summary        judgment,    the

district         court   conducted    a     hearing,       after    which    it     issued   a

thorough opinion, reviewing the record and making conclusions of

law.        At    bottom,    the    court    concluded       that    Crawley      had    “not

demonstrated evidence from which a reasonable factfinder could

find that Norfolk Southern discriminated against him.”                              From the

district court’s judgment, dated June 20, 2011, Crawley filed

this appeal.

       After considering Crawley’s arguments, as contained in his

briefs      and    as    presented    at    oral     argument,      and     reviewing     the

record de novo, taking the facts and reasonable inferences to be

drawn from them in the light most favorable to him, see Emmett

v. Johnson, 532 F.3d 292, 297 (4th Cir. 2008), we affirm for the

reasons given by the district court.                         See Crawley v. Norfolk

Southern Corp., Civil Action No. 7:08-cv-00267, 2011 WL 2469875

                                              3
(W.D. Va. June 20, 2011).     While it is doubtful that Crawley

established a prima facie case for discriminatory discipline,

see Cook v. CSX Transp. Corp., 988 F.2d 507, 511 (4th Cir.

1993), we agree with the district court that the record evidence

failed to demonstrate that Norfolk Southern acted by reason of

Crawley’s   race.   Accordingly,   we   affirm   the   judgment    of   the

district court.

                                                                  AFFIRMED




                                   4